TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00402-CV




                                  In re Russell Scott Silverman




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator has filed his petition for writ of mandamus. See Tex. R. App. P. 52.8.

Having reviewed the petition and record filed by relator, we cannot hold that the trial court abused

its discretion in entering the complained-of order. We deny the petition for writ of mandamus.




                                                     ____________________________________

                                                     David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: July 26, 2007